Case 1:19-cv-01091-RM-NRN Document 82 Filed 03/19/21 USDC Colorado Page 1 of 8




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                                 Judge Raymond P. Moore

  Civil Action No. 19-cv-01091-RM-NRN

  DAVID E. BRODY,

         Plaintiff,

  v.

  MARC A. BRUNER,
  THE BRUNER FAMILY TRUST, and
  MARC E. BRUNER, AS TRUSTEE OF THE BRUNER FAMILY TRUST,

        Defendants.
  ______________________________________________________________________________

                                     ORDER
  ______________________________________________________________________________

         This matter is before the Court on the Order to Show Cause (ECF No. 65) as to why this

  case should not be referred to the United States Bankruptcy Court for the District of Colorado.

  David E. Brody (“Plaintiff”) timely filed a response (ECF No. 71) to the Order. Defendants

  Marc A. Bruner (“MAB”), the Bruner Family Trust (“BFT”), and Marc E. Bruner (“MEB”), as

  trustee of the BFT, also timely responded (ECF Nos. 73; 72). Upon consideration of the related

  briefing and the applicable law, and being otherwise fully advised, the Court finds and orders as

  follows.

  I.     BACKGROUND

         This adversarial proceeding stems from a contract dispute where Plaintiff agreed to

  transfer his bankruptcy claim (“Claim 7”) against PetroHunter Energy Corporation to MAB in

  exchange for $25,000 and 150,000 shares of Fortem Resources Inc. (ECF No. 16 at 1.) After

  Claim 7 was transferred to MAB in accordance with the agreement, MAB allegedly neglected to
Case 1:19-cv-01091-RM-NRN Document 82 Filed 03/19/21 USDC Colorado Page 2 of 8




  perform his side of the bargain by refusing to make payment by the agreed upon date. (Id.) As a

  result of the claimed breach, Plaintiff alleges seven causes of action arising under state law. (Id.

  at 31-69.) Plaintiff filed his initial complaint in district court alleging subject matter jurisdiction

  based on diversity of citizenship under 28 U.S.C. § 1332. (ECF No. 1.)

             After Plaintiff amended his complaint adding BFT and MEB as trustee of the BFT (ECF

  No. 16), it appeared that diversity among the parties had been destroyed; consequently, the Court

  ordered Plaintiff to show cause why this case should not be dismissed for lack of subject matter

  jurisdiction. (ECF No. 31.) Plaintiff’s response was convincing. The Court found jurisdiction

  exists under 28 U.S.C. § 1334 as this case is “related to” a Title 11 bankruptcy proceeding, In re

  PetroHunter Energy Corporation, Case No. 16-20197-KHT, in the United States Bankruptcy

  Court for the District of Colorado (“PetroHunter Bankruptcy”). (ECF No. 66.)

             Meanwhile, Jeffrey L. Hill, Chapter 7 Trustee of the PetroHunter Bankruptcy filed a

  motion to consolidate an interpleader action involving the proceeds from Claim 7 with this case.

  (ECF No. 64.) On January 5, 2021, the Court granted the motion to consolidate, finding that the

  two actions involved common questions of law or fact. (ECF No. 70.)

             On January 6, 2021, Plaintiff responded to the Order to Show Cause, arguing that while

  referral of a case “related to” a bankruptcy proceeding is automatic in this District, the Court

  should construe his response as a motion to withdraw reference and abstain from referring this

  case to the bankruptcy court based on principles of judicial efficiency. (ECF No. 71 at 1.) MAB

  responded the same day and does not object to this case initially being referred to the bankruptcy

  court but asks the Court to withdraw the reference prior to a jury trial in this matter. 1 (ECF No.

  73 at 1-2.) BFT and MEB, as trustee of the BFT, also timely responded and do not object to this



  1
      MAB has requested a jury trial on Plaintiff’s claims. (ECF No. 68.)

                                                             2
Case 1:19-cv-01091-RM-NRN Document 82 Filed 03/19/21 USDC Colorado Page 3 of 8




  matter being referred to the bankruptcy court. (ECF No. 72.)

  II.    LEGAL STANDARD

         Pursuant to D.C.COLO.LCivR 84.1(a), a proceeding “related to” Title 11 shall be

  referred automatically to the bankruptcy judges of this district under 28 U.S.C. § 157. The

  automatic reference may by permissively withdrawn, “in whole or in part,” on the Court’s own

  motion or on timely motion of any party, “for cause shown.” 28 U.S.C. § 157(d).

         In determining whether cause has been shown for permissive withdrawal, courts examine

  whether the claims at issue are core or non-core to the bankruptcy proceeding. In re

  Westmoreland Coal Co., 221 B.R. 512, 515 (D. Colo. 1998) (citation omitted). That is because a

  bankruptcy judge’s role is more limited in non-core proceedings: all proposed findings of fact

  and conclusions of law shall be submitted to the district court for review. 28 U.S.C. § 157(c)(1).

  Thus, the fact that a bankruptcy judge’s determination is subject to de novo review may weigh in

  favor of permissive withdrawal. See In re Westmoreland Coal Co., 221 B.R. at 515 (explaining

  that “a single proceeding in the district court is preferable” where a bankruptcy court’s

  determination of the matter was “subject to de novo review”).

         An additional cause to withdraw reference occurs where a party has invoked his right to a

  jury trial. Frictionless World, LLC v. Frictionless, LLC (In re Frictionless World, LLC), No. 19-

  CV-03583-CMA, 2020 U.S. Dist. LEXIS 91841, at *3-4 (D. Colo. May 26, 2020) (finding that

  the “right to a jury trial on claims brought against the defendant” was cause for withdrawal).

  Where the right to trial is present, the proceeding “must be heard by the district court, since

  bankruptcy courts are not empowered to conduct jury trials.” In re M & L Bus. Mach. Co., Inc.,

  159 B.R. 932, 934 (D. Colo. 1993) (citing Kaiser Steel Corp. v. Frates (In re Kaiser Steel Corp.),

  911 F.2d 380, 391–92 (10th Cir.1990)). Withdrawal of the reference, however, can be delayed



                                                    3
Case 1:19-cv-01091-RM-NRN Document 82 Filed 03/19/21 USDC Colorado Page 4 of 8




  until the case is ready for trial “where the bankruptcy court possesses more familiarity with the

  facts of a case incident to its management of the bankruptcy proceedings.” In re Am. Title Servs.

  Co., No. 15-CV-00950-PAB, 2015 WL 13229210, at *2 (D. Colo. Dec. 11, 2015) (collecting

  cases).

            Beyond the efficiency considerations, courts also take into account “uniformity in

  bankruptcy administration and concerns about forum shopping” in determining if cause has been

  shown to withdraw a reference. In re Westmoreland Coal Co., 221 B.R. at 515. Ultimately,

  where cause for permissive withdrawal has been shown, the Court has discretion “to determine at

  what stage in the proceedings the reference should be withdrawn.” In re Am. Title Servs. Co.,

  2015 WL 13229210, at *2 (citing In re Orion Pictures Corp., 4 F.3d 1095, 1101 (2d Cir. 1993)).

  III.      DISCUSSION

            At the outset, the Court recognizes that this matter has not yet been referred to the

  bankruptcy court of this District. Nevertheless, to transfer this case to the bankruptcy court only

  to have Plaintiff immediately file a motion to withdraw reference, “which would then be referred

  back to this Court for decision,” would place “form over substance” thereby expending court

  resources and delaying adjudication of this case. Sender v. Capital One Bus. Credit Corp., No.

  18-CV-00392-STV, 2018 WL 4961645, at *3 (D. Colo. Oct. 12, 2018) (construing a response to

  an order to show cause as a motion to withdraw reference even though the case had not yet been

  referred to the bankruptcy court). Therefore, the Court will construe Plaintiff’s response to the

  Order to Show Cause as a motion to withdraw the automatic reference, or, more accurately, a

  motion to abstain from reference.

            Here, Plaintiff asserts that the reference should be withdrawn because (1) this matter

  concerns claims that are not core to the related bankruptcy proceeding, (2) the bankruptcy court



                                                      4
Case 1:19-cv-01091-RM-NRN Document 82 Filed 03/19/21 USDC Colorado Page 5 of 8




  has no experience or familiarity with the state-law claims at issue here, and (3) this Court must

  review any findings of fact or conclusions of law made by a bankruptcy court, wasting judicial

  resources. (ECF No. 71 at 3-5.) MAB agrees that cause exists to withdraw reference, but asserts

  it is based on his right to a jury trial on Plaintiff’s claims. (ECF No. 73 at 2.)

         Core and Non-core Proceedings. This case concerns claims that are peripheral to the

  PetroHunter Bankruptcy. “Actions which do not depend on the bankruptcy laws for their

  existence and which could proceed in another court are not core proceedings.” Gardner v.

  United States (In re Gardner), 913 F.2d 1515, 1518 (10th Cir. 1990). For example, a state-law

  breach of contract claim is traditionally viewed as a non-core proceeding. See, e.g., In re

  Guenther, 65 B.R. 650, 651 (Bankr. D. Colo. 1986) (finding that claims for breach of insurance

  contract and negligence were a “non-core proceeding” because they “could have been brought in

  the district or state court,” and were “related only peripherally to the bankruptcy case itself”).

         Central to this case is a breach of contract dispute over ownership of the proceeds from

  Claim 7. Additionally, Plaintiff’s claims arise under state law and do not implicate bankruptcy

  laws. As a result, this matter could proceed in a state or district court. Finding this to be a non-

  core proceeding would require that the bankruptcy judge’s proposed findings of fact and

  conclusions of law be submitted to this Court for review and entry of final order. Currently,

  there are pending motions, which, based on the parties’ representations, would implicate this

  review process. Thus, as Plaintiff argues, judicial efficiency favors omitting the reference and

  allowing the proceeding to remain before the Court.

         Where courts maintain the reference in bankruptcy after cause has been shown, it is

  predominantly based upon the bankruptcy court’s familiarity with the issues and background of a

  case. See, e.g., In re XP Ent., LLC, No. 11-CV-03392-WYD, 2012 WL 1596946, at *1 (D. Colo.



                                                     5
Case 1:19-cv-01091-RM-NRN Document 82 Filed 03/19/21 USDC Colorado Page 6 of 8




  May 7, 2012) (granting a motion to withdraw reference based on defendant’s right to a jury trial

  but remanding to the bankruptcy court to conduct all pretrial matters because that court was

  “more familiar with the background of th[e] case and its core bankruptcy issues”). In those

  circumstances, the bankruptcy court is better situated to oversee the discovery process to

  streamline adjudication and conserve the litigants’ resources. Here, however, that same principle

  favors this Court tending to the proceeding as it was commenced in district court, the claims

  arise under state law, and it does not involve core bankruptcy issues. Moreover, this matter has

  not been before a bankruptcy judge, and any overlap between this adversarial proceeding and the

  related bankruptcy case is slight. Thus, this Court is in the best position to expeditiously

  adjudicate the claims. Accordingly, the nature of Plaintiff’s claims favors waiving reference.

         Right to a Jury Trial. As previously noted, MAB has invoked his right to a jury trial on

  Plaintiff’s claims. Under 28 U.S.C. § 157(e), a bankruptcy judge may conduct a jury trial on

  non-core proceedings “with the express consent of all the parties,” but that has not occurred here.

  Without consent, if this case is referred to the bankruptcy judges, once all pretrial matters

  conclude, it would need to be transferred back to this Court for trial. And while there is no

  guarantee this matter will reach trial, the fact that MAB has requested one weighs in favor of

  forgoing reference. Flex Fin. Holding Co. v. OneBeacon Ins. Grp. LLC, No. 15-CV-7205-DDC,

  2016 WL 755611, at *2 (D. Kan. Feb. 25, 2016) (granting a motion to withdraw reference of a

  case involving a commercial insurance contract based on defendant’s “right to a jury trial” on

  plaintiff’s claims that were “not directly related to the matters within the Bankruptcy Court’s

  knowledge”).

         In instances where cause for withdrawal is based on a parties’ right to a jury trial, the

  common practice in this District is to postpone withdrawing reference until the case is ripe for



                                                    6
Case 1:19-cv-01091-RM-NRN Document 82 Filed 03/19/21 USDC Colorado Page 7 of 8




  trial; however, the context of this matter cuts against that practice, mainly because of the Court’s

  familiarity with the parties and issues. Cf. In re Richardson, No. 12-1075-SBB, 2012 WL

  5458860, at *2 (D. Colo. Nov. 8, 2012) (granting a motion to withdraw reference of a case

  involving state-law claims but remanding to the bankruptcy court to conduct all pretrial matters

  to promote judicial economy because of the bankruptcy court’s familiarity with the background

  of the case and the core bankruptcy issues).

         Additionally, once cause has been shown, the Court has discretion to determine at which

  time the reference ought to be withdrawn, and in light of the core issues here, the interest of

  judicial economy is best served by forgoing reference of this proceeding. Therefore, MAB’s

  request for a jury trial on Plaintiff’s claims weighs in favor of forgoing reference.

         Uniformity of Bankruptcy Laws. If the Court forgoes referring this case to the bankruptcy

  court, uniformity of bankruptcy laws would not be disrupted. Plaintiff’s claims arise under state

  law and are peripheral to the bankruptcy court’s core function. While this case involves

  competing interests in estate assets, it has been represented to the Court that resolution of the

  dispute over ownership of Claim 7 only involves state laws. Thus, this factor weighs in favor of

  forgoing referral.

         Forum Shopping. There are no concerns of forum shopping present here. Plaintiff filed

  his complaint in district court and his motion asks that his case remain in district court. Thus,

  this factor weighs in favor of forgoing referral.

         Based on the nature of the claims at issue, MAB exercising his right to a jury trial, and

  the Court’s familiarity with the parties and issues in this case, and no other factors weighing in

  favor of reference, the Court finds that cause has been shown for permissive withdrawal of the

  automatic reference to the bankruptcy court, or, in this instance, cause has been shown to abstain



                                                      7
Case 1:19-cv-01091-RM-NRN Document 82 Filed 03/19/21 USDC Colorado Page 8 of 8




  from referring this proceeding. Manley Truck Line, Inc. v. Mercantile Bank of Kansas City, 106

  B.R. 696, 697 (D. Kan. 1989) (declining to refer a proceeding involving claims for breach of

  contract and negligence to the bankruptcy court in the interest of judicial economy because

  plaintiff requested a jury trial and the “state law claims asserted” were “not so intimately

  connected with the bankruptcy proceeding as to require reference to the bankruptcy court”).

  IV.    CONCLUSION

         It is therefore ORDERED that the Order to Show Cause (ECF No. 65) is

  DISCHARGED and that this case will not be referred to the bankruptcy court of this district.

         DATED this 19th day of March, 2021.

                                                        BY THE COURT:



                                                        ____________________________________
                                                        RAYMOND P. MOORE
                                                        United States District Judge




                                                   8
